Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 2-3, drawn to a drive circuit for driving a piezoelectric element, wherein the drive signal output circuit includes a modulation circuit that modulates an original drive signal and outputs a modulation signal, an amplification circuit that amplifies the modulation signal and outputs an amplification modulation signal, and a demodulation circuit that demodulates the amplification modulation signal and outputs the drive signal, wherein the amplification circuit includes a transistor, and wherein the transistor stops operating in the third mode.
II. 	Claims 5-8, drawn to a drive circuit for driving a piezoelectric element, wherein a difference between the first voltage value and the second voltage value is less than a difference between a maximum voltage value of the drive signal in the second mode and the second voltage value, wherein a difference between the first voltage value and the second voltage value is less than a difference between a minimum voltage value of the drive signal in the second mode and the second voltage value, wherein a difference between the second voltage value and the third voltage value is less than a difference between a maximum voltage value of the drive signal in the second mode and the second voltage value, wherein a difference between the second voltage value and the third voltage value is less than a difference between a minimum voltage value of the drive signal in the second mode and the second voltage value.
III. 	Claims 4 and 9-10, drawn to a drive circuit for driving a piezoelectric element, wherein transition is performed from the second mode to the third mode, wherein, when transition is performed from the first mode to the second mode, the drive signal output circuit controls a voltage value of the 
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of Invention I is clearly not overlapped and variant to that of Invention II or that of Invention III. Similarly, the scope of Invention II is clearly not overlapped and variant to that of Invention III.
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.